January 20, 1939


Eon.GaorgevanFlemt
Aatuary of the Board
Boar&¶nofT~anw     owmrl681one4ln
      9
Dear Hr. VQn Fleet:
                     0plnlonHo. o-l.57
                     R6: Fxl.lngfoes applioablel
                                               to aRtLtty
                                ii26 ins-~
                          rautrrai            C-W.
          Ii your lettar of January 16, 1939, you asked
this Departmsnt to m         the correat tee applicable
for a cotmty mutwl fire lll6urax#elxmilpanyto pay to the
Board oi'limurtm~ Comaf8sionam for tilfng its annual
B ta telmnt   l




           ~rticls 4Wla-20, Seotion 3, providesfor the
iea to ba pal~~,,@r,f~ling    an applloation$oora parrnit.
to .Mlt6 lnwr~ue as well a8 the it93 r0r th rmeual of
suah @t..        This artiole ia oloarly applicableto
thaw lndbldualswho       dwire toroma     countymutual In-
6llranW e          and rho m&o ap lluatlon to the Bcmrd of
                   8lon8rS of the 8tat0 of Texas for per-
ml86106 to rollelt lnwranw on the ~xllut.W    or coop%rEatlTe
pm findthe row themin proddled ror are r-8 wvering
the sarviwa thuoin enuwratsd beart, the ohartm of the
uorporationl6 graltod.
         iirtlole4MOa-20, SeotLon 5c, provides for the
rwtobepald    totheEw&    of Insuranne CommIsslonars
0f the state. 02 -      r0r thb wting   0t the 0harter an8
provides that such roe &all be #30.00 and is to be paid
only rhea the other Iuqnirppnts of seatIon, or suoh art-
iale hem been fully rat and      lied with; This artiole
aontal~ no provlfslon       ""p
                      rorthe ao le&I~n or fess for the
riling or the annualstatmmlt.
          krtlole 486Oa-14 pmxldas that eve snoh mu-
teal insuranoo company,whatheror~zedri      L    or wtth-
out the state, shall be subjeot to, exeqpt as otherwise
proridml by law, all ganeral provLslons of law applioable
Hon. George Van Fleet, January 20, 1939, Page 2


to etook lnsuranoe companies ttinaacting the same kings of
lneiaranoe,and shall make Its annual report and submit to
moh examination as tight be re+uired by the Board.
          Article 4860a-17 provides that every suah oompany,
whether organized within or without the state, shall be sub-
ject to suoh fees 88 are now provided by law for ftook com-
panies doing the same kind of business.
          It is apparent to the writer, therefore, Artiole
4860a'nor none of-its subdivisions provide for the fee due
the Board 0r Inauranoe Commlasloners ror riling its annual
statement. In view of the language of Articlfn34S60a-14
and 4860a-17, we must look to other statutes ibr the au-
thority ror the oolleotion of this fee.
          Article 3920 provides:that a filing ree of $20.00
shall be paid to the Board of Insuranae Commissioners by an
insurance company filing its annual statement.
          You are, therefore; respectfully advised that it
is the opinion or this Department that a filing r00 or $20.00
should be"aharged a 6ounty'mntual fire insurance company for
filing its annual statement.
                                       Very truly yours
                                  ATTORN'EYGENERALOFT~WLS

                                By(Slgned) Lloyd Armstrong
                                                 AsslstaIlt

APPROVED:
(Signed) Gerald G. Mann
ATT-    GENEERAL OF +lTXAS